Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The courts have stated that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from the claimed invention of the prior art. If the prior art is capable of performing the intended use, then it meets the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 11-19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a process without a de-nibbing step. However, step (iii) recites “after optional de-nibbing.” Examiner suggests adding another step that recites the optional de-nibbing step. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6, 8, 11-14, and 23 are rejected under 35 U.S.C. 103 as obvious over Reinartz et al. (US 2006/0155055; Reinartz) in view of Kojima et al. (US 2003/0059617; Kojima) and Lavalaye et al. (US 2013/0071668; Lavalaye)
Re Claims 1-3, 6, 11, and 13-14: Reinartz discloses applying a composition over an automobile metallic substrate as a primer or sealer. [0089]. Reinartz discloses that finishing systems in the art include those comprising primer coatings, a pigmented basecoat and a clearcoat. [0003, 27]. Reinartz discloses applying the composition in a “wet-on-wet” process in which layers are applied individually and then cured. [0086]. Note para. [0027] describing that the coatings “may” be cured individually, [0027], and thus implying simultaneous curing.  

 The composition comprises: 
a polyaspartic acid ester of Formula (I), [0010]; 
    PNG
    media_image1.png
    196
    408
    media_image1.png
    Greyscale

a polyisocyanate (“PI”) crosslinking agent, [0009], selected from hexamethylene diisocyanate (“HDI”),[0073]; 
pigment, [0037];
solvent, [0038]; and
hydroxy functional polymeric components (i.e. binder). [0065]. 

Reinartz discloses the method as shown above. In particular, Reinartz discloses that the primer, basecoat and clearcoat “may” be cured after each deposition but not required (i.e. 3C3B). [0027]. 
Kojima discloses forming multilayer in the same field as Reinartz. [0001]. Kojima utilizes a 3C1B process on top of an electrodeposited coat as in Reinartz. [0005]. Kojima discloses that the 3C1B is as good as a conventional 3C3B. [0007].The layers in the 3C1B are a primer (intermediate coating), basecoat and clearcoat. [0008]. The 3C1B process has the advantage of process simplifying, cost saving, energy consumption saving, environmental load reducing. [0008].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz and cure the primer, basecoat and clearcoat simultaneously. Kojima discloses that this has the advantage that of simplifying the process, cost saving, energy savings and reduction of environmental load. These advantages are beneficial for Reinartz in an industrial setting and compatible with its teachings. Since the layers do not need to be cured after application, but rather may be cured after application (as in a conventional 3C3B).
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Reinartz discloses the method as shown above. Reinartz does not explicitly disclose the particulars of the flashing step for the primer layer.
However, Lavalaye in the field of coating automobile multilayers, [0002], discusses 3C1B systems. [0004]. Lavalaye discloses that in a 3C1B process, following application, the layer is flashed for a period of 1 to 15 minutes. [0139]. The layers are subsequently applied with more flashing steps. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz and perform a flashing step in the 3C1B process with a period of 1 to 15 minutes as taught by Lavalaye.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

The examiner notes that the surfacer layer has a similar composition as claimed by applicant, (i.e. a polyaspartic acid ester of formula (I), polyisocyanate crosslinking such as hexamethylene diisocyanate, pigment, solvent) which would result in the claimed property (de-nibbable immediately after flashing using a 1000 grit sanding pad). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Reinartz product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	

Re Claim 4:  Reinartz can preparer the PI such that it is aromatically bound. Cl. 14. See also [0049]. 

Re claim 8: Reinartz utilizes the composition as a clear coat. [0085].

Re Claim 11:

    PNG
    media_image2.png
    437
    421
    media_image2.png
    Greyscale


Re Claim 12: Reinartz applies the coating via airless spraying. [0027, 38]. Reinartz discloses applying the composition on treated metal substrates. [0089]. 

Re Claim 23: The examiner notes that the surfacer layer has a similar composition as claimed by applicant, (i.e. a polyaspartic acid ester of formula (I), polyisocyanate crosslinking such as hexamethylene diisocyanate, pigment, solvent) which would result in the claimed property (de-nibbable immediately after flashing using a 1000 grit sanding pad). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Reinartz product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 


Claim(s) 15-17 are rejected under 35 U.S.C. 103(a) as obvious over Reinartz et al. (Reinartz) in view of Kojima et al. (Kojima), Lavalaye et al. (Lavalaye), and Cuyler et al. (US 2002/0007872; Cuyler)
Reinartz discloses coating a metal automobile substrate. Reinartz does not disclose that the metal substrate is subjected to a pretreatment composition.
However, Cuyler discloses subjecting metal substrates to conversion coatings to improve corrosion resistance, [0005], and improved adhesion to coatings applied. [0006]. The conversion coating comprises phosphate anions, [0011], supplied by a water-soluble salt. Id. The composition is acidic. [0014]. The concentration of the phosphate anion is in the range of 1-180g/L (.1 wt.%-18 wt. %). After application the layer, the process performs a dry-in-place method to remove the volatiles. [0040] (i.e. flashing step). Cuyler applies the composition by conventional methods such as dipping, spraying, roll coating among other conventional methods. [0041]. Cuyler dries with forced hot air. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Reinartz and subject the metal substrate to a pretreatment method. The pretreatment of Cuyler enhances the adhesion to the overlying coatings and improves corrosion protection. These are desired advantages for Reinartz’s process.

Claim(s) 15-19 are rejected under 35 U.S.C. 103(a) as obvious over Reinartz et al. Reinartz et al. (Reinartz) in view of Kojima et al. (Kojima), Lavalaye et al. (Lavalaye), and Brouwer et al. (US 2011/0041957; Brouwer). 
Reinartz discloses coating a metal automobile substrate. Reinartz does not disclose that the metal substrate is subjected to a pretreatment composition as claimed.
	However, Brouwer discloses conversion coatings applied to metallic substrate that result in anticorrosion characteristics. [0037]. Brouwer’s composition have acidic pH. [0038, 51]. Brouwer discloses that in one aspect of the invention a proportion of phosphate anions result in the conversion layer. Id. However, phosphate-free compounds can also be utilized. Id. 
The determination of optimum or workable ranges of the phosphate anions to achieve anticorrosion properties, and adhesion to organic topcoats would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	The conversion layers comprise water-soluble titanium and zirconium compounds. Abs. The titanium and zirconium compounds dissociate into titanium or zirconium and anions of the fluoro- complex. [0027]. The concentration of the titanium and zirconium is in the range of 2.5E-4 mol/L – 2.0E-2 mol/L. [0018]. If the concentration of titanium/zirconium is too low, the passivation layer is not formed. [0015]. 
The determination of optimum or workable ranges of the titanium and zirconium in the aqueous composition to achieve formation of the conversion layer/passivating outer layer would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	After coating the composition on the substrate by immersion or spraying, [0051], the composition is dried (e.g. flashed off). 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz and subject the metallic substrate to the conversion coating of Brouwer. Brouwer’s conversion coating provides anti-corrosion properties as well as improved adhesion to the overlying polymeric coatings. These are two advantages over uncoated substrates.

Claim(s) 21-22 are rejected under 35 U.S.C. 103 as obvious over Reinartz et al. (Reinartz) in view of Kojima et al. (Kojima), Lavalaye et al. (Lavalaye), Horkey (US 2011/0078888; Horkey), and Annen (US 2008/0233837; Annen)
Re Claims 21: Reinartz discloses the method as shown above. In particular, Reinartz discloses the formation of the multilayer film wherein the layers, including the primer, are cured simultaneously. Reinartz does not disclose that the primer layer is subjected to a denibbing step prior to the coating of further layers.
However, Horkey forms multilayers comprising primers, basecoat, and clearcoats. [0005]. Horkey discloses priming a portion of the substrate. [0005]. Horkey discloses wet-sanding the portion of the device prior to application of subsequent coatings. Id. 
Annen discloses conventional methods to remove surface defects in painted substrates. [0010]. Annen removes defects via sanding. Id. The removal of defects is referred in the industry as “denibbing.” Id. 
Based on the disclosures of Horkey and Annen, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Reinartz and subject the primer layer to a denibbing step. Horkey discloses subjecting the primer to a wet-sanding prior to application of subsequent layers. Annen discloses that sanding permits removal of surface defects. Thus resulting in a suitable multilayer coating without defects. 

Re 22: Horkey discloses that only a particular portion of the substrate is denibbed. 

Alternate Interpretation
Re Claim 21: Reinartz/Kojima disclose the method as shown above. In particular, Reinartz/Kojima discloses the formation of the multilayer film wherein the layers, including the primer, are cured simultaneously. Reinartz does not disclose that the primer layer is subjected to a denibbing step prior to the coating of further layers.
However, Horkey forms multilayers comprising primers, basecoat, and clearcoats. [0005]. Horkey discloses priming a portion of the substrate. [0005]. Horkey discloses wet-sanding the portion of the device prior to application of subsequent coatings. Id. 
Annen discloses conventional methods to remove surface defects in painted substrates. [0010]. Annen removes defects via sanding. Id. The removal of defects is referred in the industry as “denibbing.” Id. 
Based on the disclosures of Horkey and Annen, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Reinartz and subject the primer layer to a denibbing step. Horkey discloses subjecting the primer to a wet-sanding prior to application of subsequent layers. Annen discloses that sanding permits removal of surface defects. Thus resulting in a suitable multilayer coating without defects. 

Re 22: Horkey discloses that only a particular portion of the substrate is denibbed. 

Claim(s) 24-25 is rejected under 35 U.S.C. 103 as obvious over Reinartz et al. (US 2006/0155055; Reinartz) in view of Kojima et al. (US 2003/0059617; Kojima), Lavalaye et al. (US 2013/0071668; Lavalaye) and Kume et al. (US 2010/0189906; Kume)
Re Claim 24: Reinartz discloses—in the 3C1B method--the use of polyisocyanate (“PI”) crosslinking agent, [0009], selected from hexamethylene diisocyanate (“HDI”). [0073]. Reinartz does not disclose the use of toluene diisocyanate.
However, Kume discloses a 3C1B method. Abs. Kume discloses that the compositions comprise conventionally known isocyanates. [0070]. These include hexamethylene diisocyanate and toluene diisocyanate. [0071].  Kume disclose the suitability of using of a mixture of diisocyanates. Id. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See MPEP 2144.06.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz by adding toluene diisocyanate to the composition. Kume discloses these are conventionally known and that it is known to utilize a mixture of diisocyanates to produce the multilayer as desired. Furthermore, it is prima facie obvious to combine the toluene diisocyanate to form the composition because both are useful for the same purpose.

Re Claim 25:  The examiner notes that the composition has a similar composition as claimed by applicant, (i.e. i.e. a polyaspartic acid ester of formula (I), polyisocyanate crosslinking such as hexamethylene diisocyanate and toluene diisocyanate, pigment, solvent subjected to a ) which would result in the claimed property (top coat layer exhibits distinctness of image of at least 86 as measured according to Byk Gardner Wave-Scan Dual (4840) measured at ambient temperature). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Reinartz/Kojima/Lavalaye/Kume product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Official Notice
Examiner took official notice of the common knowledge in the automobile coating art to apply primers, basecoat, and clearcoats with intermediate flashing steps, and curing simultaneously. The term in the art is 3-coat-1-bake, 3C1B. 
Applicant did not traverse the examiner’s assertion of official notice, or applicant’s traverse is not adequate. Therefore, the well-known art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. See MPEP 2144.03
Response to Affidavit
The Affidavit under 37 CFR 1.132 filed July 19, 2021 is insufficient to overcome the rejection of the claims as discussed above. 
Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.
Applicant argues that the coating of Reinartz remains sticky after 5-15 minute flash and thus cannot be denibbed. pp.7-8; para. 14 of Affidavit.
 Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant must review if the results occur over the entire claimed range, see MPEP 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Examiner notes that the claim is recited broadly without any indication as to the conditions of the flashing step of the surfacer layer. Paragraph 14 of the Affidavit notes that the flash off time “significantly depend[s] on air humidity.” It is noted that temperature and pressure are two other important parameters as they are related to at least evaporation and curing. The Affidavit concentrates on 20% air humidity and a temperature 22C at which—according to the Affidavit--the composition of Reinartz would require 1 hour to have the required properties for denibbing. 
However, the claim is not limited to such conditions, the evidence presented is not commensurate in scope with the claim. Furthermore, the unexpected conditions discussed are not commensurate in scope with the claim. For instance, claim 1 does not limit the type polyisocyanates utilized. Although claim 24 requires the use of toluene diisocyanate (TDI), the Affidavit notes that the TDI must be in a “considerable” amount. Again, the showing of unexpected results is not commensurate in scope with the claim.
Therefore, the argument is not persuasive.

Applicant argues that the claimed de-nibbability after flashing for less than 15 minutes is not an inherent feature of Reinartz. p.7. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although the rejection is a combination of reference, Reinartz discloses the use of catalysts in the composition, [0076], which allow reduction of curing time and temperature. Furthermore, Reinartz discloses processing temperatures of 40-170C as well as ambient temperature. [0086]. 

The benefits of the claimed invention are both superior and entirely unexpected. p.7; para. 13 of Affidavit. 
“[T]he showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” See MPEP 716.02(d)
The claims do not recite the amount of isocyanate needed in the composition. However, the examples are done at concentrations of 29.5 and 38.8 for IE1.1 and IE2.2. Furthermore, the concentration of TDI is 22.2% by weight of the polyisocyanate hardener and the HDI has a 16.5% weight of the polyisocyanate hardener. 
As for Claim 25, it is unclear if having a value of at least 86 for distinctness of image (DOI) is a superior and unexpected advantage. All the examples—including the comparative examples—have  DOI greater than 86. 

Applicant argues that Reinartz clearly addresses only wet-on-wet processes for a base coating and clear top coating, p.8, and that clearly teaches that the individual layers be cured individually. Id. See also Affidavit paras. 10, 17. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Optionally, a primer can be applied over the electrodeposited primer, usually by spraying, to provide better appearance of a base coating or a mono coating applied over the primer and to improve the adhesion of such coatings to the primer or both of the above. A mono coating of a pigmented coating composition then can be applied but preferably, a pigmented base coating with a clear top coating is applied to form a clear coat/color coat finish on the truck or automobile body or auto or truck part. Usually, after application, each of the coatings may be cured at ambient temperature or by baking at an elevated temperature. It is generally known that a clear top coating can be applied over the base coating and both coatings cured together at an elevated temperature.

Reinartz at [0027] (bolded for emphasis).  Reinartz discloses that the primer, basecoat and clear coat MAY be cured after application. The language of the Publication does not say, “must be cured,” in which case it would be clear that they must be cured separately. 
This disclosure does not limit curing the three layers together as applicant alleges. It merely describes that the art recognizes curing the basecoat and clearcoat together, i.e. it discloses a known example.The disclosure does not explicitly--nor implicitly--disclose that the primer cannot be included in the simultaneous curing. Contrary to applicant’s assertion, there is no criticizing, discrediting, or discouraging simultaneous curing.
See also Kojima, showing the advantages of such modification in the process of Reinartz. [0008] (changing a 3C3B to a 3C1B for process simplifying, cost saving, energy consumption saving, and environmental load reducing).
Therefore, the argument is not found persuasive.

Please refer to response to arguments in the Non-Final Rejection for a complete discussion of the Affidavit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712